Exhibit 10.20
AMENDMENT
TO
EMPLOYMENT AGREEMENT
This Amendment (this “Amendment”), dated as of May 15, 2008, amends that certain
Employment Agreement (the “Employment Agreement”) made and entered into on the
9th day of October, 2001, by and between Globecomm Systems Inc., a Delaware
corporation with principal offices located at 45 Oser Avenue, Hauppauge, N.Y.
11788 (the “Company”), and Andrew C. Melfi (the “Executive”).
WITNESSETH:
WHEREAS, since the Effective Date of the Employment Agreement, the Executive has
been the Chief Financial Officer of the Company (all capitalized terms not
defined in this Amendment shall have the meanings ascribed to them in the
Employment Agreement); and
WHEREAS, in recognition of the ever-increasing responsibilities placed upon the
Chief Financial Officer of the Company following the adoption of the
Sarbanes-Oxley Act of 2002, the evolving and increasingly complex auditing
standards for public companies, the extra burdens placed on the Chief Financial
Officer as the Company enhances its acquisition program, and to reward past
performance and provide an incentive for future performance, it is desirable to
increase the “Severance Period” set forth in the Employment Agreement of the
Chief Financial Officer from two (2) years to three (3) years.
NOW, THEREFORE, the parties hereto hereby agree to amend the Employment
Agreement as follows:

1.   Termination and Severance.       Section 10(b)(ii)(A) of the Employment
Agreement is hereby deleted and replaced in full with the following:       “(ii)
Subject to Section 11, if the Company terminates the Executive’s employment
without Cause, or the Executive terminates his employment for Good Reason
(A) the Company shall continue to pay the Executive the Salary for a three
(3) year severance period commencing upon the effective date of the termination
(the “Severance Period”);”   2.   Effect of this Amendment. As amended hereby,
the Employment Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.
EXECUTIVE

     
/s/ ANDREW C. MELFI
 
Andrew C. Melfi
   

          GLOBECOMM SYSTEMS INC.    
 
       
By:
  /s/ DAVID E. HERSHBERG
 
David E. Hershberg    

 